Citation Nr: 1217693	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO. 92-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for chronic stasis ulcers, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus. 

2. Entitlement to a disability evaluation in excess of 10 percent for steatomatosis prior to August 30, 2002 and 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal. In September 1994 the Board reopened and remanded a previously denied claim for service connection for stasis ulcers and remanded it and the issue of entitlement to an increased evaluation for steatomatosis for additional development. The Board remanded the case again in October 1996 and August 2001.

In a March 2006 decision, the Board denied the Veteran's claims. He appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a June 2007 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion. The Board remanded this case again in October 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from stasis ulcers as the result of vein surgery conducted in 1976 at the VA Medical Center in Rio Piedras was raised at the Veteran's September 1991 RO hearing, but it has not been adjudicated by the Agency of Original Jurisdiction ("AOJ"). Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

With regard to the Veteran's claim for service connection for chronic stasis ulcers, there are inconsistencies among the VA examination reports of record. A VA examiner has not provided an opinion as to whether the Veteran's stasis ulcers are related to or aggravated by his service-connected diabetes mellitus and peripheral neuropathy, and although a February 2004 examination noted that stasis ulcers were not caused by a lymphatic system abnormality secondary to herbicide exposure, there is no opinion as to whether the ulcers were caused directly by exposure to herbicides. Instead, the examiner concluded that the stasis ulcers were not caused by herbicide exposure because Hodgkin's and non-Hodgkin's lymphomas were the only lymphatic conditions listed as presumptive conditions under 38 C.F.R. § 3.309. On remand, the examiner must address whether the Veteran's stasis ulcers are directly, rather than presumptively, related to herbicide exposure. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R.§ 3.309(e); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). The examiner must also address whether the Veteran's diabetes or peripheral neuropathy caused or aggravated his stasis ulcers. For these reasons, a VA examination is necessary. A new examination is also required in order to determine the issues below. The August 2008 VA examination is nearly four years old and as a result does not accurately convey the Veteran's current disability picture. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the above development action has been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has stasis ulcers that had their onset or were aggravated during active service or are otherwise related to any incident of service, or whether they were caused or aggravated by his service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has stasis ulcers as a result of any in-service incident. THE EXAMINER WILL BE ADVISED AND IS HERE ADVISED THAT AS A VETERAN WITH IN-COUNTRY VIETNAM SERVICE, THE VETERAN IS PRESUMED TO HAVE BEEN EXPOSED TO HERBICIDES. HOWEVER, THE LIST OF DISORDERS THAT ARE PRESUMPTIVELY LINKED (I.E., WITHOUT A MEDICAL OPINION) TO HERBICIDE EXPOSURE DOES NOT MEAN THAT HE MAY NOT ESTABLISH SERVICE CONNECTION FOR THE DISORDERS WITH A MEDICAL OPINION. STATED ANOTHER WAY, THE EXAMINER MUST STATE WHETHER CHRONIC STASIS ARE RELATED TO THE VETERAN'S PRESUMED EXPOSURE TO HERBICIDES WITHOUT REGARD TO THE REGULATORY PRESUMPTION OF SUCH CONNECTION. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the Veteran's April 2003 and February 2004 VA veins examinations.

ii) The report of the Veteran's March 2004 skin examination that addressed his ulcers. 

iii) The report of his November 2009 VA diabetes examination. 

iv) VA treatment records from January and September 1971 showing treatment for stasis ulcers and "huge varicose veins" on both legs. This reflects the earliest treatment for stasis ulcers. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's stasis ulcers began during active service, are related to any incident of service including exposure to herbicides, or caused or aggravated by his service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities. 

Reiterating, the examiner may not conclude that the Veteran's stasis ulcers were not directly caused by herbicide exposure based upon the fact that they are not listed in VA regulations as diseases that are presumed to be linked to herbicide exposure. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for a skin and scars examination with an appropriate clinician. The purpose of the examination is to determine the current severity of the Veteran's steatomatosis, and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected steatomatosis The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the Veteran's February 1995, May 1997, April 2003, July 2003, and August 2008 VA skin examinations. 

ii) The reports of the Veteran's July 2004 and August 2008 VA genitourinary examinations. 

iii) The February 2005 statement from Dr. M. P., a VA Rating Board Medical Consultant.

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must specify each of the Veteran's skin condition diagnoses. For each diagnosis rendered, the examiner must state whether it is part of his service-connected steatomatosis. 

The examiner must determine the source of the Veteran's reported constant itching and state whether it is a symptom of his service-connected steatomatosis. 
		
In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

f) The examiner must provide a response to each of the following: 

i) What percentage of the Veteran's entire body is affected by his service-connected steatomatosis? 

ii) What percentage of the Veteran's exposed body areas are affected by his service-connected steatomatosis?

iii) Does the Veteran's service-connected skin steatomatosis require treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs? If so, specify the duration of treatment during the past 12 month period.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



